20-991
     Zhang v. Garland
                                                                             BIA
                                                                     A205 904 310
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   LING ZHANG,
15            Petitioner,
16
17                      v.                                  20-991
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jie Han, Esq., Flushing, NY.
25
26   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
27                                      Attorney General; Linda S.
28                                      Wernery, Assistant Director; Sarah
29                                      Byrd, Trial Attorney, Office of
 1                                 Immigration Litigation, United
 2                                 States Department of Justice,
 3                                 Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner     Ling Zhang,    a   native   and   citizen   of the

 9   People’s Republic of China, seeks review of a February 21,

10   2020 decision of the BIA denying her motion to reopen her

11   removal proceedings.     In re Ling Zhang, No. A205 904 310

12   (B.I.A. Feb. 21, 2020).       We assume the parties’ familiarity

13   with the underlying facts and procedural history.

14       We review the BIA’s denial of a motion to reopen for

15   abuse of discretion.    Ali v. Gonzales, 448 F.3d 515, 517 (2d

16   Cir. 2006).    “[A]gency fact-finders have a particular duty

17   explicitly    to   consider    relevant    evidence     of     country

18   conditions when a petitioner bases a motion to reopen on a

19   purported change in those conditions.”           Jian Hui Shao v.

20   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).           Where, as here,

21   “such consideration has been given, we review the BIA’s fact-

22   finding only for substantial evidence.”        Id. (quotation marks

23   omitted).    It is undisputed that Zhang’s motion to reopen was
                                     2
 1   time barred because she filed it in August 2019, nearly three

 2   years    after    the    BIA’s      final     administrative        decision   in

 3   November   2016.         See    8 U.S.C.      § 1229a(c)(7)(C)(i)          (90-day

 4   window     for        filing    a      motion       to     reopen);       8 C.F.R.

 5   § 1003.2(c)(2) (same).

 6          There is an exception to the time limitation if the

 7   motion is filed to seek asylum “based on changed country

 8   conditions arising in the country of nationality or the

 9   country to which removal has been ordered, if such evidence

10   is material and was not available and would not have been

11   discovered       or    presented       at     the     previous      proceeding.”

12   8 U.S.C.         § 1229a(c)(7)(C)(ii);               see     also         8 C.F.R.

13   § 1003.2(c)(3)(ii).              “In    determining         whether       evidence

14   accompanying      a    motion    to    reopen       demonstrates      a   material

15   change in country conditions that would justify reopening,

16   [the    BIA]   compare[s]       the    evidence       of   country    conditions

17   submitted with the motion to those that existed at the time

18   of the merits hearing below.”                In re S-Y-G-, 24 I. & N. Dec.

19   247, 253 (B.I.A. 2007).

20          The BIA did not err in finding that Zhang failed to

21   demonstrate a material change in conditions in China as needed


                                              3
 1   to excuse the time limitation.             Zhang submitted two 2019 news

 2   articles with her motion.          The articles reveal that (1) the

 3   Chinese    government         banned   Falun       Gong   in   the    1990s,

 4   (2) allegations of forced organ harvesting of prisoners arose

 5   as early as 2001, (3) “[f]orced organ harvesting has been

 6   committed for years throughout China on a significant scale,”

 7   and (4) the Chinese government proclaimed in 2014 that it

 8   would    phase    out   the    practice     of    extracting   organs   from

 9   prisoners (but it is unclear if that has occurred).                     This

10   country conditions evidence does not demonstrate a material

11   worsening of conditions since Zhang’s 2014 hearing but shows

12   instead that the Chinese government’s mistreatment of Falun

13   Gong practitioners and practice of organ harvesting have been

14   ongoing since before that time.              Zhang also referred to the

15   2014    State    Department     Report,     but    that   report   similarly

16   reflects that advocacy groups were reporting organ harvesting

17   of prisoners at that time.             Zhang’s affidavits from fellow

18   Falun Gong practitioners do not describe a material worsening

19   in the treatment of Falun Gong practitioners in China or an

20   increase in organ harvesting between 2014 and 2019.                  Rather,

21   one affidavit reports that the “brutal persecution of Falun


                                            4
 1   [Gong] practitioners has been going on since July 1999.”

 2          Finally,   Zhang’s   claim   of    ineffective    assistance   of

 3   counsel cannot cure the untimeliness of her motion to reopen.

 4   While    “ineffective     assistance     of    counsel   can,   in   some

 5   circumstances, afford an alien additional time beyond the

 6   limitations period for a motion to reopen and relieve a

 7   petitioner from the numerical bar,” such equitable tolling is

 8   available only where the petitioner has “demonstrate[d] that

 9   he or she has exercised due diligence during the entire period

10   he or she seeks to toll.”        Rashid v. Mukasey, 533 F.3d 127,

11   130-32 (2d Cir. 2008).        Zhang retained her current counsel

12   as early as 2015, when she appealed the IJ’s decision to the

13   BIA.    The record does not show—and in any event Zhang fails

14   to argue—that she exercised due diligence during the more

15   than three years between then and her 2019 motion to reopen.

16          On this record, the BIA did not abuse its discretion in

17   finding that Zhang failed to meet her burden to demonstrate

18   a material change in conditions in China since her 2014

19   hearing    before    an     immigration       judge.     See    8 U.S.C.

20   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); In re S-

21   Y-G-, 24 I. & N. Dec. at 257 (explaining that “[c]hange that


                                         5
1   is incremental or incidental does not meet the regulatory

2   requirements for late motions”).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court
9




                                  6